Citation Nr: 1142333	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  01-09 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a craniotomy with residuals of anterior artery aneurysm removal with cognitive deficits.

3.  Entitlement to service connection for arthrosclerosis, hypertension, and coronary artery Disease (CAD).

4.  Entitlement to service connection for dementia, claimed as due to nonservice-connected craniotomy with anterior artery aneurysm.

5.  Entitlement to service connection for a psychiatric disorder, to include a personality disorder.

6.  Entitlement to service connection for residuals of a left elbow injury.

7.  Entitlement to service connection for osteopenia/osteoporosis.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for obesity.

10.  Entitlement to service connection for chronic inflammation affecting the entire body.

11.  Entitlement to service connection for smoking addiction.

12.  Entitlement to service connection for gingivitis, and for periodontitis resulting in periodontal disease and false teeth.

13.  Entitlement to service connection for bronchitis, histoplasmosis, calcified granulomatous disease/emphysema, chronic obstructive pulmonary disease (COPD) and sleep apnea.

14.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

15.  Entitlement to an initial disability rating in excess of 20 percent for service-connected duodenitis with erosive gastritis.

16.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

17.  Whether there was clear and unmistakable error (CUE) in previous rating decisions denying service connection for bilateral CTS, residuals of a left elbow injury, chronic headaches, chronic mechanical low back pain, hypertension, CAD (also claimed as residuals of a myocardial infarction, heart disease, and arthrosclerosis), diabetes mellitus, residuals of an aneurysm/dementia, bronchitis, and COPD with emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

In a November 2006 statement, the appellant claimed on behalf of the Veteran's claim for entitlement to service connection for metabolic syndrome.  At the March 2008 hearing, the appellant appeared to raise the issues of service connection for kidney disease and seizures.  These claims are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate action.

The Veteran served on active duty from February 1974 to February 1987.  The Veteran's wife is his guardian and is the appellant.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for service connection and for increased disability ratings for service-connected duodenitis with erosive gastritis and bilateral hearing loss.  

Procedural history

The RO denied the Veteran's claims for service connection for an anterior artery aneurysm and low back disorder in a September 2000 rating decision.  The Veteran disagreed and perfected an appeal of those issues.

An October 2001 rating decision granted service connection for bilateral hearing loss, hemorrhoids and duodenitis with erosive gastritis.  The Veteran disagreed with the initial noncompensable disability rating for bilateral hearing loss and with the 20 percent initial disability rating for duodenitis.  The rating decision also denied service connection for residuals of a left elbow injury and dementia.

A May 2003 rating decision granted service connection for tinnitus and granted a 10 percent disability rating for the disability.  The rating decision also denied bronchitis, histoplasmosis, calcified granulomatous disease, COPD, emphysema, sleep apnea, heliocabacter pylori with gastroesophageal reflux disease, a psychiatric disorder to include a personality disorder, hypertension, CAD and bilateral CTS.

An August 2004 rating decision found no CUE in prior rating decisions denying service connection for bilateral CTS, residuals of a left elbow injury, chronic headaches, chronic mechanical low back pain, hypertension, CAD, diabetes mellitus, residuals of an aneurysm/dementia, bronchitis and COPD with emphysema.

A March 2005 rating decision denied service connection for osteopenia/osteoporosis, atherosclerosis, diabetes mellitus, obesity, chronic inflammation of the entire body system, smoking addiction, gingivitis, and periodontitis.

A March 2006 rating decision granted a finding that the Veteran was incompetent to handle disbursement of his funds.

The appellant provided testimony in support of the Veteran's claims at a March 2008 hearing at the RO before a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

In a December 2009 decision, the Board remanded the claim for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter dated September 2011, the Board informed the appellant that the Veterans Law Judge (VLJ) who presided at the March 2008 Board hearing at the RO was no longer employed by the Board and she was informed that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  In correspondence received by the Board on October 7, 2011, the appellant indicated that she wished to appear at a new hearing at the RO before a VLJ.  The Board therefore finds that a hearing before a VLJ should be scheduled at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2011). 


Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing before a Veterans Law Judge in accordance with the appellant's request.  After the hearing is conducted or if the hearing request is withdrawn, the Veteran's VA claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


